Citation Nr: 0415101	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for left maxillary 
and ethmoid sinusitis, residuals of a nasal bone fracture, 
post operative, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
external hemorrhoids, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO) which denied the benefits sought 
on appeal.

By a rating decision dated April 2003, the veteran was 
granted service connection for headaches as secondary to the 
service connected disability of left maxillary and ethmoid 
sinusitis, residuals of a nasal bone fracture, post 
operative, and assigned a 10 percent evaluation effective 
December 11, 2002.


FINDINGS OF FACT

1.  The veteran has the maximum schedular rating available 
for sinusitis under VA regulations.

2.  The record does not reflect that the veteran's sinusitis 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.

3.  The veteran's chronic external hemorrhoids are not 
manifested by persistent bleeding and with secondary anemia, 
or with fissures.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's left maxillary and ethmoid sinusitis, residuals of 
a nasal bone fracture, post operative are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.97, Diagnostic Code 6510 (2003).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's chronic external hemorrhoids have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114 
including Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed a claim for the above-cited disabilities in 
January 2001.  In April 2001, the RO sent the veteran a 
letter providing the notices required under the VCAA.  In the 
April 2001 letter, the RO explained the information and 
evidence needed to substantiate his claims for increased 
evaluations for his service connected sinusitis and external 
hemorrhoids with specific references to what the evidence 
must show to establish an increase in disability.  The 
veteran was also advised that he needed to provide the name 
of the person, agency, or company who had records that the 
veteran believed would help in deciding the claims; the 
address of this person, agency, or company; the approximate 
time frame covered by the records; and the condition for 
which he was treated, in the case of medical records.  The 
veteran was also informed that if there were any private 
records that would support his claims, he had to complete the 
authorization form, which was provided, and the VA would 
request those records.  The letter explained what portion of 
the evidence and information would be obtained by VA, noting, 
for example, that VA would attempt to obtain such things as 
medical records, employment records, and records of other 
Federal agencies.  Finally, the veteran was asked to tell VA 
about any information or evidence he wanted VA to try to get 
for him.  The letter indicated that the VA would also assist 
the veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision.  Thus, the 
letter of April 2001, as well as several other documents sent 
to the veteran during the course of the development of the 
claim, provided notices as required under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).



A.  Left maxillary and ethmoid sinusitis, residuals of a bone 
fracture, post operative

Background

Outpatient treatment records from B.P.G., dated January 1996 
to April 2001 show that in November 1998, the veteran 
complained of a sore throat, plugged ears due to a 
combination of sinus and a cold.  In May 1999, the veteran 
indicated that due to his allergies he believed he could not 
hear at times.  In April 2000, the veteran reported a 
drainage, facial pressure, cough with phlegm.  

A statement from V.T.P., M.D., dated February 2001, indicated 
that the veteran had been treated for sore throat due to 
sinus infection and by spring and fall allergies for the past 
few years.  He had received Depo Medrol injection, steroid 
nasal spray and antibiotics as needed for sinusitis.  It was 
noted that the veteran was last treated in February 2001 with 
Depo Medrol injection, Nasareal nasal spray and Doxyccycline 
for 7 days.

At his February 2001 VA examination, the veteran testified 
that despite treatment he has flare-ups of sinusitis about 
every 6 to 8 weeks lasting about 2 to 4 days.  He indicated 
that when he had flare-ups of sinusitis, he would develop 
nasal congestion, postnasal drip, rhinorrhea, itchy watery 
eyes, and maxillary and frontal sinus pressure.  It was also 
difficult for him to breath through his nose because of nasal 
congestion bilaterally.  He develops a discharge from the 
nose at the time of the fare-ups of sinusitis.  He stated 
that the sinusitis was not better or worse however it 
continued to occur.  He further stated that this sinusitis 
did interfere with his daily activities in that he was unable 
to perform his household chores especially during flare-ups.  

The examination showed the head, face, eyes, and ears 
essentially within normal limits.  Nose, sinuses, mouth, and 
throat revealed that there was a moderate nasal congestion 
bilaterally with a 1 percent obstruction in each nostril due 
to the nasal congestion bilaterally.  There was also 
tenderness to palpation of the maxillary sinus.  Examination 
of the mouth and throat was essentially unremarkable at the 
present time.  The diagnosis was allergic rhinitis with 
recurrent acute exacerbations secondary to allergies, 
sinusitis.

A statement by V.T.P., M.D., dated November 2001 indicated 
that the veteran had been a patient for several years for his 
problem with chronic rhinosinusitis.  He had empyema of the 
left maxillary sinus for which he underwent Caldwell luc 
procedure in 1980.  He recovered well from surgery.  He had 
chronic allergic rhinitis for which he had been treated with 
oral antibiotics and occasional Depo Medrol injection and 
periodic antihistamines for his sinusitis.  

A statement from B.P.G., M.D., P.A., dated December 2002, 
indicated that the veteran had been under this physician's 
care since May 1985.  Since that time the veteran suffered 
chronic and recurrent sinusitis and headaches, requiring 
antibiotics and other treatments.  He had nasal surgery on 
two occasions and the physician indicated that this had 
aggravated his other medical conditions which included: GERD; 
sleep problems; recurrent pharyngitis; recurrent serous 
otitis media; neck spasms; irritable bowel syndrome, 
constipation and diverticulosis and hemorrhoids.  

At his December 2002 RO hearing, the veteran testified that 
he had two operations on his sinuses and now has to use two 
pillows in order to sleep, because of choking.  He indicated 
he could not breathe and that way, he was about half sitting 
up.  He described his sinus headaches as unbearable.  He 
stated that if he got a real bad sinus infection, his doctor 
would give him some antibiotics.  He indicated that he slept 
a lot better when he was in his recliner.  The veteran 
testified that he had told his doctors at the VA about his 
sinuses, but indicated that they did nothing.  He went to his 
own private doctor when he had a big infection.  

A statement from the veteran's wife dated January 2003 
indicated that the veteran had sleepless nights because of 
the bad sinus infections and headaches.  She indicated that 
sometimes he had to sleep sitting up because of the problems 
breathing.

At his January 2003 VA examination, the veteran reported 
headaches associated with episodes of acute sinusitis.  The 
veteran indicated that he had episodes of flare-ups of sinus 
condition at least every four weeks and that was when he had 
these headaches.  CT scan of the sinus showed sinusitis 
involving the maxillary sinuses.  Deformity was present of 
the walls of the left maxillary antrum, which suggested the 
presence of sequela of trauma.  

In an undated letter from V.T.P., M.D., the examiner noted 
that the veteran was recently seen in May 2003 for evaluation 
of recurrent sinus infection.  The veteran had been treated 
for recurrent sinus infection with antibiotics and he 
returned back for a follow-up.  The examination showed some 
minimal sinusitis and was placed again on doxycycline for 
another 10 days of antibiotic therapy.  He was also advised 
to use some hypertonic nasal solution irrigation to minimize 
the recurrence of the sinus infection.  It was noted that 
after the veteran's surgeries he had been having chronic 
recurrent sinusitis, being treated with antibiotics on and 
off.  The 
Examiner noted that the veteran had been in his office since 
1976 for evaluation and management of recurrent sinusitis and 
felt that in all probability, his infection probably started 
with exposure to tropical climate during the Second World War 
service, which perpetuated even after coming to the United 
States.  

At his September 2003 Travel Board hearing, the veteran 
testified that he got a lot of sinus infections and 
headaches.  He indicated that when he got sinus infections he 
had discharge and had pressure around his face and eyes.  He 
indicated that he could not tell how often he got sinus 
infections, because all of a sudden they would come.  He 
testified that he could have it maybe two, three times, four 
times a month, maybe sometimes every week.  He stated that he 
got his antibiotics from a private doctor and he also took 
Advil that he bought over the counter.  He indicated that the 
seasons did not affect his infections.  The veteran explained 
that he had to sleep half sitting up because it hurt in his 
back and he could hardly breathe.  

Criteria

Under VA regulations, sinusitis is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6510.  
The veteran has been rated 50 percent for his sinus 
disability.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, which is the maximum evaluation under 
this criteria.  

Analysis

As noted above, Diagnostic Code 6510 does not provide for a 
schedular rating in excess of 50 percent, and there is no 
basis to award a schedular rating in excess of 50 percent.

At his January 2003 VA examination the veteran reported 
episodes of flare-ups of his sinus condition at least every 
four weeks and this was when he had his headaches.  

Based on the foregoing, it is found that the veteran's 
sinusitis does not present such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

For the reasons stated above, it is found that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 50 percent for his sinusitis on either a 
schedular or extraschedular basis.  Thus, it is concluded 
that the preponderance of the evidence is against the claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

B.  Chronic external hemorrhoids

Background

Outpatient treatment records from B.P.G., dated January 1996 
to April 2001 show that in April 1998, the veteran was seen 
for complaints of abdominal pressure and constipation.  It 
was noted that he was taking Metamucil and felt better.  The 
examiner noted no hematemesis or melenia.  November 1998 
entry indicates that the veteran was using Anusol HC.

At his February 2001 VA examination, the veteran reported 
flare-ups of external hemorrhoids at least 3 to 4 times a 
month lasting for a few days.  It was precipitated by 
constipation and straining with bowel movement.  He indicated 
that it was relieved with increased fiber intake and 
Preparation-H ointment and suppositories.  The veteran denied 
fecal leakage or involuntary bowel movements and loss of 
sphincter control.  He denied fever, chills, nausea, 
vomiting, diarrhea or constipation, chest pain, abdominal 
pain, dysuria, melena, hematochezia, hematemesis, weight 
loss, shortness of breath, palpitations and syncope.  The 
veteran stated that the external hemorrhoidal condition did 
interfere with his daily activities especially during flare-
ups.  

Digital rectal examination showed two external hemorrhoids at 
3 o'clock and 9 o'clock in position and each measuring 
approximately 1 x 1 cm in size.  There were no signs of 
thrombosis of either of the hemorrhoids at the present time.  
The stool was brown in color and was guaiac negative.  The 
diagnosis was chronic external hemorrhoids.

A December 2002 letter from B.P.G., M.D., P.A., indicated 
that the veteran had been under his care since May 1985 and 
that his recurrent sinusitis and headaches had aggravated his 
other medical conditions to include his irritable bowel 
syndrome, constipation and diverticulosis and hemorrhoids, 
noting that the veteran had had two massive diverticular 
bleeds.

At his December 2002 RO hearing, the veteran testified that 
he has been told by doctors to take a lot of roughage.  He 
indicated he took something every night, like stool softener 
and sometimes it did not work.  He stated he had two big 
hemorrhoids and the other ones were fissures.  He testified 
that doctors in the 1960s and 1970s injected them to shrink 
them.  He indicated they were always hurting and could no 
longer eat spicy food.  The veteran testified that he 
receives Hydrocortisone Primaxin from a clinic in Las Cruces.  
The veteran indicated that he took it every night and also 
took Lactulose and Metamucil.  

A statement from the veteran's wife dated in January 2003 
indicated that the veteran had a lot of problems with painful 
hemorrhoids and got constipated and went through a lot of 
pain.

At his January 2003 VA examination, the veteran reported 
having trouble with his hemorrhoids daily.  Basically he 
indicated the symptoms were rectal pain that was constant and 
moderate in intensity.  He indicated that his pain was 
usually worsened when he had spicy foods, so he tried to 
avoid this.  He denied having any problems with his sphincter 
control.  He denied having any fecal leakage and denied 
having any involuntary bowel movements.  He reported having 
occasional rectal bleeding, but his rectal bleeding was mild, 
only streaks of blood on the toilet paper.  He indicated that 
he never had any thrombosed hemorrhoids in the last year.  He 
stated that the last time he had an episode of thrombosed 
hemorroids was 25 years ago.  He reported that the treatment 
he received presently involved taking Lactulose syrup where 
he took one tablespoonful at bedtime.  He tried to use a lot 
of food with fiber.  Besides that, he stated that he used 
Cascara sagrada for his hemorrhoids as well.  He indicated 
that this condition affected his daily activities because he 
had to watch very carefully his diet.  He tried to avoid any 
food that could cause that worsening of his hemorrhoids.  

The rectal examination showed two mild external hemorrhoids, 
one at the 3 o'clock area and one at the 7 o'clock area.  
These hemorrhoids were small and not thrombosed or inflamed 
at this time.  The rectal examination was mildly painful with 
good rectal tone.  The examiner did not palpate any internal 
hemorrhoids.  Guaiac test was done and it was negative.  

At his September 2003 Travel Board hearing, the veteran 
testified that his family doctor would shrink his hemorrhoids 
approximately 50 years ago and right now they had become 
fissures.  He described leakage from the fissures and 
described having pain.  He stated that he saw his private 
doctor approximately every four or five months and he had 
prescribed a foam insert for his hemorrhoids.  The veteran 
testified that he never saw blood in the toilet, but did see 
blood when he wiped.  He indicated that as long as he was 
regular the blood was not bad, but when he ate spicy foods it 
would do it.  The veteran testified that he did not wear 
anything special to keep himself clean and only had a problem 
when he wiped.  He indicated that he still used ointment.

Criteria

Regarding the veteran's claim for an increased evaluation for 
service-connected hemorrhoids, it is noted that, effective 
July 2, 2001, the schedular criteria for the evaluation of 
service-connected digestive system disorders underwent 
revision. Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the old or amended version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for service-
connected hemorrhoids be evaluated under the pertinent 
regulations effective both before and after the July 2, 2001 
changes to the rating schedule. Bernard v. Brown, 4 Vet. App. 
384 (1995).  However, in the case at hand, that portion of 
the regulations governing the veteran's claim for an 
increased evaluation has undergone no substantive change.  
Accordingly, application of either the old or amended version 
of the regulations will produce an identical result.

The veteran's hemorrhoids are currently rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336, for 
hemorrhoids, external or internal.  Under this Code a 10 
percent evaluation is contemplated where the hemorrhoids are 
shown to be large or thrombotic, and which are irreducible 
with excessive redundant tissue, and with evidence of 
frequent recurrences.  Where there is persistent bleeding and 
with secondary anemia or fissures, a 20 percent evaluation is 
warranted.  Under Diagnostic Code 7336, a 20 percent 
evaluation is the highest rating available.  Id.



Analysis

It is concluded that that a disability evaluation in excess 
of 10 percent is not warranted for the service connected 
hemorrhoids under the provisions of Diagnostic Code 7336.

The veteran's February 2001 VA examination found two external 
hemorrhoids at 3 o'clock and 9 o'clock in position and each 
measuring approximately 1 x 1 cm in size.  There were no 
signs of thrombosis of either of the hemorrhoid.  The stool 
was brown in color and was guaiac negative.  The veteran 
reported flare-ups of the external hemorrhoids at least 3 to 
4 times a month lasting for a few days.  It was precipitated 
by constipation and straining with bowel movements.  It was 
relieved with increased fiber intake and Preparation-H 
ointment and suppositories.  The veteran denied fecal leakage 
or involuntary bowel movements and loss of sphincter control.  
He denied fever, chills, nausea, vomiting, diarrhea or 
constipation, chest pain, abdominal pain, dysuria, melenia, 
hematochezia, hematemesis, weight loss, shortness of breath, 
palpitations and syncope.  The veteran stated that the 
external hemorrhoidal condition did interfere with his daily 
activities especially during flare-ups.  

A December 2002 letter from B.P.G., M.D., P.A., indicated 
that the veteran had been under his care since May 1985 and 
that his recurrent sinusitis and headaches had aggravated his 
other medical conditions to include his irritable bowel 
syndrome, constipation and diverticulosis and hemorrhoids.  
The examiner noted that the veteran had had two massive 
diverticular bleeds, but did not give a date or 
circumstances.

At his January 2003 VA examination, the veteran reported 
having trouble with his hemorrhoids daily.  Basically he 
indicated the symptoms were rectal pain that was constant and 
moderate in intensity.  He indicated that his pain was 
usually worsened when he had spicy foods, so he tried to 
avoid this.  He denied having any problems with his sphincter 
control.  He denied having any fecal leakage and denied 
having any involuntary bowel movements.  He reported having 
occasional rectal bleeding, but his rectal bleeding was mild, 
only streaks of blood on the toilet paper.  He indicated that 
he never had any thrombosed hemorrhoids in the last year.  He 
stated that the last time he had an episode of thrombosed 
hemorrhoids was 25 years ago.  He reported that the treatment 
he received presently involved taking Lactulose syrup where 
he took one tablespoonful at bedtime.  He tried to use a lot 
of food with fiber.  Besides that, he stated that he used 
Cascara sagrada for his hemorrhoids as well.  He indicated 
that this condition affected his daily activities because he 
had to watch very carefully his diet.  

The rectal examination showed two mild external hemorrhoids, 
one at the 3 o'clock area and one at the 7 o'clock area.  
These hemorrhoids were small and not thrombosed or inflamed 
at this time.  The rectal examination was mildly painful with 
good rectal tone.  The examiner did not palpate any internal 
hemorrhoids.  Guaiac test was done and it was negative.  

Although the veteran testified in his September 2003 Travel 
Board hearing that he had fissures and had leakage, the 
veteran indicated that he did not wear any special protective 
under clothing for this problem and denied leakage in his VA 
examinations.  

As is clear from the above, the veteran's presenting 
symptomatology warrants no more than a 10 percent evaluation.  
While it is true that, at present, the veteran continues to 
experience various problems, there is no indication that, as 
a result of the hemorrhoids, he experiences persistent 
bleeding productive of secondary anemia, or anal fissures.  
Under such circumstances, the 10 percent evaluation currently 
in effect is appropriate, and an increased rating is not 
warranted.




ORDER

Entitlement to an evaluation in excess of 50 percent for left 
maxillary and ethmoid sinusitis, residuals of a nasal bone 
fracture, post operative is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic external hemorrhoids is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



